significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division set cep ra taz re company this letter constitutes notice that waivers of the percent excise_tax due under section f of the internal_revenue_code code and the percent tax under section f of the code have been granted with respect to the liquidity_shortfall for the plan for the first quarter of the plan_year ending december ' the waivers of the percent tax and the percent tax have been granted in accordance with sec_4971 of the code for any quarter for which a waiver has been granted the amount of the waiver is equal to percent or percent as applicable of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarter ending march the plan is a single employer defined_benefit_plan with a plan_year ending december the company is a not-for-profit corporation that provides medical and mental health services to underprivileged and indigent members of the community the company is funded largely through federal grants medicaid reimbursements and public donations the company maintains the plan in recent years the company has been under substantial financial strain due to medicaid reimbursement issues and the general scarcity of federal grants furthermore the company underwent a series of management changes in and that resulted in the complete replacement of the senior management leadership team during this time the company also experienced an unusually high turnover rate for many senior level physicians and other long-term employees as a result of the high turnover rates an unusually large number of single sum distributions were paid from the plan in and the actuarial firm providing services to the plan was changed due to the in early process of transition to the new actuarial firm and management changes at the company the new actuarial firm was unable to perform a liquidity_shortfall analysis until december plan’s funding status was provided to the actuary when the analysis was completed it was discovered that a liquidity_shortfall in the amount of quarter ending march when the information available to provide a complete analysis of the had occurred for the in a letter dated january shortfall had occurred for the quarter ending march under sec_4971 of the code would apply on date the actuary and the company met to discuss the liquidity_shortfall because of financial constraints the company realized that it would not be able to correct the liquidity_shortfall right away the actuary informed the company that a liquidity and that excise_taxes the company made a contribution of after this meeting the company formulated a plan to correct the liquidity_shortfall on january company made additional contributions to the plan in the amounts of dollar_figure on april and of these contributions is which not only corrected the liquidity_shortfall but met the minimum_funding requirement of sec_412 of the code for the plan for the plan_year ending december until after march applicable to the liquidity_shortfall so the excise_tax of section f became however the liquidity_shortfall was not corrected respectively the total to the plan the and july april dollar_figure based on the information submitted with the request the liquidity_shortfall arose as a result of significant management changes in the company and the transition to a new actuary servicing the plan as soon as the transition issues were sorted out the new actuary recognized that there was a liquidity_shortfall in the plan and notified the company these facts indicate that the liquidity_shortfall was due to reasonable_cause and not willful neglect ‘ ys - v53 while the company was unable to correct the liquidity_shortfall right away as a result of financial constraints the company did immediately formulate a plan to correct the liquidity_shortfall and made sufficient contributions to the plan to correct the liquidity_shortfall hence the company took reasonable steps to remedy the liquidity_shortfall based on the information above we conclude that the liquidity_shortfall experienced by the plan was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity_shortfall this ruling is made with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours t lyf james e holland jr manager employee_plans technical
